Per Curiam.

The laches of the principal in this case precludes him from availing himself of his discharge, in the suit against him. The reason, therefore, of ordering an exoneretur on the bail piece, on the ground of the principal’s being discharged under the insolvent act, which is merely to prevent unnecessary circuity, does not apply in this case. If the bail neglect to apply in season for relief, it is at their peril. If the debt in the suit against the principal has been satisfied, that is matter which the bail must plead. The motion must be denied.
Motion denied.